In a matrimonial action, the plaintiff wife appeals, as limited by her brief, from so much of an order of the Supreme Court, Suffolk County (Fierro, J.), dated April 7, 1986, as denied her cross motion for an upward modification of child support payments to be paid by the defendant husband pursuant to the parties’ judgment of divorce.
Ordered that the order is affirmed insofar as appealed from, with costs.
The court correctly concluded that the plaintiff wife failed to establish that a change in circumstances had occurred which warranted an upward modification of support in the best interest of the child (see, Matter of Michaels v Michaels, 56 NY2d 924). Thompson, J. P., Bracken, Brown and Eiber, JJ., concur.